Citation Nr: 1138254	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the left knee, currently evaluated as 10 percent disabling for limitation of flexion and 10 percent disabling for limitation of extension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to July 1978.

This matter originally came before the Board of Veterans' Appeals (Board) in November 2009, on appeal from a September 2005 decision by the RO that, in pertinent part, denied the Veteran's claim for a rating in excess of 10 percent for osteoarthritis of the left knee.  The Board granted an additional, separate 10 percent rating for limitation of extension of the left knee, but otherwise denied the claim for increase.

The Veteran appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand of the Board's decision (Joint Motion).  The Court granted the Motion later that same month, thereby vacating the Board's decision and returning the case to the Board for further consideration.

In January 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC confirmed and continued the prior evaluations, and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

When this case was remanded in January 2011, the Board requested, among other things, that the Veteran be scheduled for an examination of his left knee.  The examiner was to fully describe any and all functional deficits associated with the knee and render an opinion as to which portion of his impairment, if any, was attributable to service-connected osteoarthritis, and which portion, if any, was due to non-service-connected neurological disability.

Unfortunately, the requested development has not been fully completed.  Although a VA examination of the Veteran's left knee was performed in February 2011, and significant deficits were noted-including limitations on standing and walking-the report of the examination does not contain a reasoned analysis with respect to which of the Veteran's deficits can be attributed to service- versus nonservice-connected disability, as directed in the remand.

The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the agency of original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 (2010).

Complete records of the Veteran's VA treatment were last obtained in March 2011.  On remand, efforts should be made to obtain records of any relevant treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain copies of any records pertaining to relevant VA treatment the Veteran may have received since March 2, 2011, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed, arrange to have the Veteran scheduled for an examination of his left knee by a neurologist.  After reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should render an opinion as which portion of the Veteran's left knee impairment, if any, is at least as likely as not (i.e., is 50 percent or more likely) attributable to his service-connected osteoarthritis, and which portion, if any, is more likely due to a non-service-connected neurological disorder (to include, more specifically, which portion of his past limited extension of the left knee, noted in treatment reports dating back to 2004, is attributable to his service-connected osteoarthritis, and which portion, if any, is due to a non-service-connected neurological disorder.)  If such an opinion cannot be offered without resort to speculation, the examiner should state that in his or her report.

A complete rationale for all opinions must be provided.

3.  Thereafter, take adjudicatory action on the claim here in question.  If any benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2010).

